Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2019, 08/10/2020, 04/13/2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

a first client other than the one or more computing devices of the cluster is operable to 

request access to a first portion of the file system via a first stateless mount string.
Claim 3
a second client other than the one or more computing devices of the cluster is operable to

request access to a second portion of the file system via a second stateless mount string, 

wherein the first client and the second client are operable to access the file system concurrently.
Claim 5
the second client is prevented from accessing the first portion of the file system.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Bradley on 12/14/2021.

The application has been amended as follows: 

Per Claim 9: The system of claim [6]8, wherein the one or more authentication parameters comprise object storage stateless credentials.

Per Claim 10: The system of claim [6]8, wherein the one or more authentication parameters comprise a quality of service parameter.

Per Claim 19: The system of claim [16]18, wherein the one or more authentication parameters comprise object storage stateless credentials.

18, wherein the one or more authentication parameters comprise a quality of service parameter.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a file system and a method.

The claimed invention, regarding claim 1 as representative, recites features such as: a cluster of one or more computing devices; and a plurality of storage devices, wherein: each computing device of the cluster is operable to build one or more failure- protected stripes.

The prior art of record (Bone et al., U.S. Publication 2008/0046404 (herein Bone), Srivas et al. U.S. Publication 2011/0313973 (herein Srivas), and McAuliffe et al. U.S. Patent 10,817,392 (herein McAuliffe), as examples of such prior art) do not teach the same. 

Bone teaches: a file system (filesystem management, para 0022) comprising a cluster of one or more computing devices (a plurality of client computers, para 0030); and a plurality of storage devices (The servers 104 a-104 are each connected to one or 

Srivas teaches: discloses a file system (A distributed file system, para 0020) comprising a cluster of one or more computing devices (map-reduce computing clusters, para 0020); and a plurality of storage devices (A primitive storage layer referred to as storage pools. Storage pools knit together raw block stores and provide a storage mechanism for containers and transaction logs. Storage pools are manipulated by individual file servers, para 0021 ); and stateless (The stateless nature of access to a distributed file system means that it is relatively easy to provide access to a distributed file system via network protocols, such as NFS, para 0111, Because all NFS servers can access all files in the distributed file system, the NFS gateways can be made completely stateless, para 0112), but fails to teach each computing device of the cluster is operable to build one or more failure-protected stripes, each failure-protected stripe 

McAuliffe teaches: Ensuring resiliency to storage device failures in a storage system, including: determining a number of storage device failures within a particular write group that are to be tolerated by the storage system; for a plurality of datasets stored within the storage system, writing each dataset to at least a predetermined number of storage devices within the particular write group, wherein the predetermined number of storage devices is greater than the number of storage device failures within the particular write group that are to be tolerated by the storage system; and responsive to recovering from a system interruption: determining a number of readable storage devices that contain a copy of the dataset; and if the number of readable storage devices that contain a copy of the dataset is not greater than the number of failures that are to be tolerated, writing the dataset to one or more additional storage devices.

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Daniel F. McMahon/Primary Examiner, Art Unit 2111